Citation Nr: 0207979	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  96-21 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a low back disorder.



WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's father and brother



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.

This case was previously before the Board in May 1999 at 
which time the Board determined that new and material 
evidence had been submitted, and the claim was reopened.  The 
case was remanded to the RO for additional development.

The veteran provided testimony at personal hearings before 
the RO in September 1996 and before the undersigned Board 
Member in March 1999. Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  In 1967, while the veteran was in service, he sustained a 
lower back injury and X-rays taken at that time revealed 
narrowing at the L5-S1 disc interspace.

2.  In 1989, the veteran underwent an anterior lumbar 
interbody fusion, L5-S1, with allograft because of marked 
disc degeneration at L5-S1.

3.  Competent medical evidence associates the veteran's 
current chronic low back disorder to the back injury he 
sustained in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
chronic lower back disorder, disc degeneration at L5-S1, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The new statute 
amended and clarified VA's duties to notify and to assist 
claimants, and is applicable to claims pending at the time of 
its enactment, including the present claim before the Board.  
VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  VA has met its duties to notify and to 
assist the veteran under the VCAA.

Background.  Service medical records reveal that the veteran 
was hospitalized for several days in August 1967 for a back 
strain which occurred when he lifted a heavy object.  X-rays 
of the veteran's lumbosacral spine revealed narrowing at the 
L5- S1 disc interspace, and it was stated that this could 
suggest some disc changes.

Medical records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana, show that the veteran was hospitalized 
from April to May 1979 due to complaints of right leg pain 
and right posterior thigh pain.  It was noted that he had 
been treated by a chiropractor for the past two years for 
this discomfort.

In February 1989 the veteran was admitted to a private 
hospital for surgical treatment of disk disruption syndrome 
at L5-S1.  The hospital report reflects that the veteran had 
a history of chronic lumbar radicular syndrome.  He related 
his back problems to a work related injury in 1988.  MRI scan 
revealed marked disc degeneration at L5-S1 with no other 
abnormality.  He had failed to improve given conservative 
treatment and was therefore offered an interbody fusion at 
L5-S1.  He underwent an anterior lumbar interbody fusion, L5-
S1, with allograft.  The surgery was performed by John 
Beghin, M.D.

Various lay statements were submitted in support of the 
veteran's claim.  In an undated statement, the veteran's 
brother reported that he took the veteran to the VA hospital 
in winter months of 1970 due to severe back pains.  He 
subsequently took his brother to a private chiropractor in 
the spring of 1971.  The veteran's former spouse asserted 
that the veteran was treated in the summer of 1968 for a back 
injury, by Dr. Nolan, now deceased.  The veteran's current 
spouse stated that the veteran has had back problems ever 
since his discharge from active duty.

At the hearing before the undersigned Board Member in March 
1999, the veteran testified about the circumstances of his 
in-service back injury.  He also testified that the August 
1967 X-ray indicated that he had a chronic disability which 
referred to L5-S1, and that he had had back surgery in that 
area.  The veteran acknowledged that he had a work-related 
back injury in 1988, but testified that he had been 
experiencing back problems for many years prior to that 
injury.  For example, he testified that he was hospitalized 
at the Indianapolis VAMC sometime in 1970 or 1971 for his 
back, and that he continued to have various back problems.  
Moreover, he testified that Dr. Beghin had informed him that 
his back disorder could not have been caused entirely by his 
1989 injury.  Dr. Beghin reportedly informed the veteran that 
his back disorder was the result of a long deterioration of 
his back because of the problems at L5-S1.  The veteran 
testified that he would try to get a statement from the 
doctor to verify this contention.

Following this hearing the veteran submitted a statement from 
Dr. Beghin dated in March 1999 noting that he first treated 
the veteran in January 1989.  Further, the veteran remained 
his patient to date.  The veteran was found to have severe 
degenerative disc disease at L5-S1, and underwent an 
interbody fusion at the L5-S1 level in February 1989.  
Moreover, he noted that the veteran experienced a back strain 
during his military service, for which X-rays were obtained 
in August 1967.  It was also noted that this X-ray reported 
narrowing of the L5-S1 disc.  Based on the foregoing, Dr. 
Beghin opined that it was "possible" that the veteran's 
degenerative disc originated with the injury he sustained in 
August 1967.

A report of a January 2000 VA examination reflects that the 
examiner thoroughly reviewed the claims file.  The examiner 
noted that the veteran was lifting a box in service and 
twisted at the same time.  He had pain radiating down into 
the legs and at that time was diagnosed with disc space 
narrowing at L5-S1.  He subsequently had surgery at the L5-S1 
level with an interbody fusion.  He had had persistent back 
pain radiating down into his buttocks, leg, and calf.  His 
left lower extremity was also weaker than the right.  The 
examiner noted that once a disc is injured, the disc at the 
site of the injury could progressively degenerate and that it 
was possible that after the 1967 injury the veteran had a 
progressively unstable L5-S1 level requiring stabilization 
resulting in a fusion.  The examiner concluded with the 
following opinion:  "I do feel that the degenerative disc 
disease that required a surgery in 1999 was related to this 
space narrowing after his injury in 1967."

Analysis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
nexus between service and the current low back disorder has 
been satisfied by the evidence.  Here, the veteran has 
continually reported to physicians his history of injuring 
his back in a lifting accident while in service.  
Additionally, the veteran's private physician, as well as a 
VA examiner have provided medical opinions providing a nexus 
between the veteran's current back disorder to the injury in 
service.  The Board finds that the opinions of the veteran's 
treating private physician and the VA examiner to be 
persuasive in this case.  Thus, in view of this evidence, and 
with application of the benefit of the doubt rule, the Board 
finds that the veteran's low back disorder cannot be 
dissociated from the in-service back injury.


ORDER

Service connection for a chronic low back disorder is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

